DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 16/511,137, Pipe Saddle, filed on July 15, 2019.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations of a pipe saddle comprising a saddle body, a support clip on the bottom wall portion and including a side wall extending downward relative to the bottom wall portion, a resiliently deflectable lower arm, a catch at a free end of the resiliently deflectable lower arm is configured to snap onto the support structure, and an upper lip extending downward relative to the bottom wall portion, wherein the catch and the upper lip generally oppose one another to define a side opening of the support clip, now included in independent claim 1 and in combination with the other elements recited in the claim, which is not found in the prior art; the limitations of a pipe saddle comprising a saddle body, at least one angular rib on the exterior surface of the body, the at least one angular rib having a length extending between opposite upper and lower ends of the rib, wherein the saddle further comprises at least one transverse rib on the exterior surface of the body, wherein the at least one transverse rib extends around the body in a transverse plane that is generally transverse to the longitudinal axis of the body, and wherein the at least one angular rib intersects the transverse rib, now included in independent claim 10 and in combination with the other elements recited in the claim, which is not found in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                             March 13, 2021